DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2016/0272384).  Lee et al. teaches a method of forming a lid assembly 100 comprising injection molding a slider 102 with a first slider shot of material and forming the first slider shot of material with an opening for receiving a first magnet 602 into the opening and injection molding a second slider shot of material over the first magnet (paragraph [0060]; overmolding is a two or multi shot injection molding process), injection molding a lid 104 of a first lid shot of material to form a lid body and forming an opening for receiving a second magnet 502 in the lid body 104 formed by the first lid shot of material and injection molding a second lid shot of material around the second magnet to form a magnet shroud .

Regarding claim 2, placing a third magnet (other magnet 502) into a mold forming the lid body 104 and injection molding the second lid shot of material around the third magnet (paragraph [0060]).

Regarding claim 3, the first lid shot of material includes a first polymeric material and the second shot of material includes a second polymeric material (polymers disclosed in paragraph [0060]).

Regarding claim 4, Lee et al. teaches a method of forming a lid assembly 100 comprising injection molding a lid body 104 of a first shot of material (paragraph [0060]; overmolding is a multi-shot injection molding process), injection molding a first plate portion of a second shot of material onto the lid body (overmolding over magnet 502; paragraph [0060]), injection molding a second plate portion of a third shot of material onto the lid body (overmolding over the other magnet 502; paragraph [0060]),  injection molding a seal portion 206 with a fourth shot of material to seal the first plate portion and the second plate portion to the lid body (paragraph [0060]; figures 7B, 8B).

Regarding claim 5, in-molding a magnet assembly 502 into the second plate portion.

Regarding claim 6, a channel is formed between the first plate portion and the second plate portion and wherein the second shot of material is combined with the third shot of material (figures 7B, 8B).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the molding method.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/NIKI M ELOSHWAY/Examiner, Art Unit 3736